DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 15 APR 2021 amendment to claim 16 overcomes the rejection noted in the previous Office action.
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, “… a first patterned dielectric layer disposed on the redistribution circuit layer and comprising a marking pattern opening located on the dummy pattern and exposing a part of the dummy pattern; and a front side redistribution structure disposed on a front side of the encapsulated semiconductor device and electrically connected to the semiconductor device, wherein an active surface of the semiconductor device faces the front side redistribution structure”, as recited in independent claim 1.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815